Citation Nr: 0016124	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed secondary to a gunshot wound of the chest.

2.  Entitlement to service connection for a heart condition, 
including mitral valve disease.

3.  Determination of appropriate initial rating for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a total rating for disability compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active naval service from March 1965 to March 
1968.

This appeal arises from February 1992 through May 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for a seizure disorder and a mitral valve disease, 
granted service connection for PTSD, ultimately assigning a 
30 percent initial evaluation, and denied the veteran's claim 
for TDIU.  The veteran timely appealed each of these 
determinations, and perfected a substantive appeal as to each 
issue.

The veteran requested a hearing before the Board.  That 
hearing was conducted in June 1999 by the undersigned Board 
member.

In February 2000, the Board requested a medical opinion from 
an independent medical expert (IME) in accordance with 38 
C.F.R. §§ 3.328, 20.901(d) (1999).  The appellant and his 
representative were notified of the Board's request by a 
letter dated in March 2000.  See 38 C.F.R. § 20.903 (1999).  
After the opinion was received at the Board, the appellant's 
representative was provided a copy and afforded 60 days to 
submit any additional evidence or argument in response to the 
opinion.  38 C.F.R. § 20.903.  The appellant's representative 
indicated, in May 2000, that no further evidence or argument 
was required.

The veteran's claim for an initial compensable evaluation in 
excess of 30 percent is addressed in the REMAND appended to 
this decision.  The veteran's claim for TDIU is deferred 
pending the outcome on remand of the claim for an increased 
evaluation for PTSD, and the requirement that the TDIU claim 
be readjudicated after determination of the appropriate 
initial evaluation for PTSD is also addressed in the appended 
REMAND.


FINDINGS OF FACT

1.  A preponderance of the medical evidence establishes that 
the veteran's service-connected gunshot wound neither caused 
or aggravated the veteran's seizure disorder; and that the 
seizure disorder was not otherwise incurred or aggravated 
during the veteran's active naval service.

2.  There is no competent medical evidence of record that 
establishes a causal nexus between mitral valve disease or 
any other heart disability and the veteran's active naval 
service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in active naval 
service, and was not caused or aggravated as the result of 
any disease contracted or injury suffered during active naval 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102. 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a heart condition, to 
include mitral valve disease.  38 U.S.C.A. § 5107(a) (West 
1991).

[3.  The veteran's claim for an initial rating in excess of 
30 percent for PTSD is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).]???


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Insert veteran's contentions

Service Connection for a Seizure Disorder

The veteran has requested service connection for a seizure 
disorder, which he claims was caused as a result of blood 
loss and resultant loss of oxygen to the brain occurring as 
the result of a gunshot wound of the chest which was suffered 
during his service in the Republic of Vietnam.  Initially, 
the Board notes that the veteran's private physician, M.R., 
D.O., opined in December 1998 that "[i]f the gunshot wound 
is not the actual etiology, then there is still a possibility 
that it is at least adjunct to his seizure disorder."  An 
adjunct etiology is "an accessory or auxiliary agent or 
measure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 31 (27th ed. 
1988).  An auxiliary is "that which affords aid."  Id. at 
173.  Dr. R.'s statement is an equivocal one, and cannot 
suffice alone as evidence establishing service connection.  
See Winsett v. West, 11 Vet. App. 420, 424 (1998).  However, 
the fact that a potential relationship between the veteran's 
seizure disorder and his gunshot wound has been raised by a 
medical professional will serve, in this instance to well 
ground the veteran's claim.  See Goss v. Brown, 9 Vet. App. 
109, 115 (1996); Wallin v. West, 11 Vet. App. 509, 512-514 
(1998).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein."  See 38 C.F.R. § 3.303(a).  

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
prior court holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be service-connected and 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (when a nonservice-connected disease or injury is 
aggravated by a service-connected condition, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation).

The veteran's service medical records show that no disabling 
conditions were noted at the time of his pre-enlistment 
medical examination in February 1965.  In March 1966, the 
veteran suffered a gunshot wound of the left chest.  He was 
"almost immediately" seen aboard the hospital ship USS 
Repose (AH-16), at which time he was noted to be "alert and 
conscious."  There is no indication that the veteran lost 
consciousness (other than as an intended result of anesthesia 
administered during surgery) at any time during his 
hospitalization.  Upon admission, a 50 percent pneumothorax 
was noted.  A closed thoracotomy was performed to reexpand 
the chest, although subsequently there was some difficulty in 
maintaining expansion, requiring three further closed 
thoracotomies.  There is no reference by any medical care 
provider to a respiratory or circulatory insufficiency 
occurring at this time.

After approximately two weeks aboard the USS REPOSE, the 
veteran was evacuated to the U.S. Naval Hospital Great Lakes, 
Illinois, where he received some minor additional treatment 
and was allowed to go on convalescent leave.  In late April 
1966, while on leave in Iowa, the veteran struck his head on 
the visor of a car in which he was a passenger, which ran 
into a ditch.  This resulted in a laceration which was 
sutured by a local private physician.  There is no indication 
that the veteran lost consciousness, or contemporaneously 
complained of any headaches, blurred vision or other possible 
residuals.  The scalp wound was "well-healed" by the time 
of the veteran's discharge from the naval hospital less than 
two weeks after the accident.

The veteran complained of continued chest pain during the 
remainder of his active duty, and received several cardiac 
examinations.  These included EKGs, which were somewhat 
irregular, but not considered disabling and not considered 
related to his gunshot wound.  There is no evidence of any 
seizure (or any symptoms approximating a seizure) occurring 
during the veteran's active duty, and the veteran's 
separation physical examination in February 1968 found no 
abnormal physical conditions, other than noting chest pain 
after exercise related to gunshot wound residuals.

VA and private medical records subsequent to the veteran's 
separation from the Marine Corps show no indications of any 
seizure disorder or syncopal episodes until approximately 
mid-1991.  The veteran is noted to have had an automobile 
accident in May 1991, in which he struck his head on the 
dashboard, but the initial syncopal episodes appear to have 
slightly pre-dated this accident.  The veteran suggests that 
a loss of consciousness from one of these episodes may have 
caused the accident.  The syncopal episodes were ultimately 
attributed to a seizure disorder, which was physically 
related to a right temporal lobe irregularity.  Various 
potential causes for the irregularity have been hypothesized, 
including residuals of a 1991 automobile accident, a 
congenital condition and a right temporal infarct from 
hypotension/hypoxia at the time of treatment for his gunshot 
wound in 1966.  The latter hypothesis, provided in December 
1994 by a physician from the Mayo Clinic, Dr. C.S., relied on 
the veteran's history of having gone 12 hours without 
treatment before being brought to an operating room, with 
substantial blood loss and hypoxia.  The veteran also 
indicated to Dr. S. that he had a 20-year history of 
blackouts.  Dr. S. reviewed essentially the same history in 
March 1998, but offered no opinion as to the seizures' 
initial cause at that time.  

As noted above, the veteran's personal physician, Dr. R., 
described the gunshot wound as "adjunct" to his seizure 
disorder in a December 1998 letter, having presumably 
reviewed Dr. S.'s notes (the veteran was referred to Dr. S. 
by Dr. R. in March 1998), and with the veteran's additional 
reports that he had his first seizure in about 1968, at age 
23, and that he had incurred a head injury in service at 
approximately the same time as the gunshot wound.

The Board acknowledges Dr. S.'s and Dr. R.'s opinions, but 
rejects their conclusions because they were offered in 
reliance on a history provided by the veteran which the 
evidentiary record does not support.  There is no medical 
evidence in the file to support the veteran's report of a 20- 
to 30-year history of seizures, and the service medical 
records pertaining to treatment of the veteran's gunshot 
wound contradict his assertions that he was untreated for an 
extensive period of time, and do not show that he suffered 
from hypoxia.  There is no indication in hospital reports of 
substantial blood loss, with the discharge summary from USS 
REPOSE noting administration of Ringer's lactate, but neither 
whole blood nor any other blood product.

Where a medical care provider's diagnosis or opinion is 
based, either in part or entirely, upon an incorrect or 
unverified history provided by the veteran, the presumption 
of credibility does not arise and the Board is not bound to 
accept it.  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), citing Swann v. Brown, 5 Vet. App. 229, 
233 (1993) ("[D]iagnoses can be no better than the facts 
alleged by appellant."); Black v. Brown, 5 Vet. App. 177, 
180 (1993) (medical evidence is inadequate where medical 
opinions are general conclusions based on history furnished 
by appellant and on unsupported clinical evidence).  
Accordingly, since there is no other medical evidence which 
suggests a link between the veteran's active naval service 
and his seizure disorder, and other non-service etiologies 
have been suggested by his treating physicians, service 
connection must be denied.

The Board does not find that it is required to apply the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
reasonable doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id. at 58.

Service Connection for a Heart Condition, to Include Mitral 
Valve Disease

The veteran also has claimed entitlement to service 
connection for a heart condition, including mitral valve 
disease.  VA may pay compensation for "disability resulting 
from personal injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

After being wounded in the left chest in 1966, the veteran 
continued to complain of shortness of breath and chest pain 
on exertion throughout the remainder of his naval service.  
Although he was examined on a number of occasions, no cause 
of the pain or dyspnea was firmly identified.  EKGs and 
auscultatory examinations were performed on various 
occasions, with an abnormal systolic ejection noted.  EKG 
observations in September 1967 included a 1st degree A-V 
block, sinus bradycardia, RV conduction delay and possible 
left ventricular hypertrophy.  The examiner indicated that 
"[t]he cardiac findings may be innocent, or may represent a 
hemodynamically insignificant aortic valve obstruction" but 
did "not appear to be responsible" for the veteran's pain 
or dyspnea.  This evaluation was noted on the veteran's pre-
separation physical examination report in February 1968, with 
the indication that it was not considered disabling.

At the veteran's initial VA medical examination, in February 
1968, no symptoms or complaints of any heart condition were 
noted or observed.  In August, September and November 1991, 
irregular EKGs were obtained, which indicated a 1st degree A-
V heart block.  The November 1991 EKG was performed in 
conjunction with a special VA cardiac examination.  However, 
the examiner reported that he was unable to associate this 
diagnosis with any in-service condition, because he did not 
have a complete copy of the service medical records.  A July 
1992 VA medical examination found no evidence of mitral valve 
disease.  In May 1994, the veteran was examined for the State 
of Illinois Department of rehabilitation services by a 
private physician, who noted atypical chest pain.  In 
December 1994 examinations at the Mayo clinic, including a 
resting EKG, the veteran was found to have subtle anterior 
ischemia on exercise consistent with angina, with some 
atypical features, all suggestive of coronary heart disease.  
The examining physician recommended risk factor reduction to 
the veteran's primary care physician, including a low fat 
diet and tobacco use cessation.  The examiner did not 
indicate any association between the currently diagnosed 
coronary heart disease and the veteran's in-service EKG 
interpretations.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed coronary heart disease is 
related to or otherwise had its origin during the veteran's 
period of active naval service.  The Mayo clinic report of 
December 1994 does not discuss any relationship between the 
diagnosed condition and any of the in-service medical 
findings, and there is not other medical evidence which 
suggests such a link.  It is the veteran's contention that 
his currently diagnosed condition originated while on active 
duty.  However, lay testimony is not competent to prove a 
matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The Board has also considered whether there is any continuous 
symptomatology which would warrant service connection for a 
heart disability.  However, the only condition which is noted 
in both in-service diagnostic tests current EKGs is a 1st 
degree A-V block, and there is no medical evidence indicating 
that this condition is productive of any disability.  As 
noted above, VA may only pay compensation for a 
"disability."  See, e.g., 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303; cf. 38 U.S.C.A. § 1153 (showing of aggravation 
requires an increase in disability).  The Court of Appeals 
for Veterans Claims ("Court") has indicated it will rely on 
the definition of disability contained in 38 U.S.C.A. § 
1701(1), which states: "The term 'disability' means a 
disease, injury, or other physical or mental defect."  See 
Allen v. Brown, 7 Vet. App. 439, 444 (1995).  However, the 
Court has limited this definition of disability "to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet. App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").

In the absence of competent supporting medical evidence 
demonstrating either a link between the veteran's current 
coronary heart disease and any in-service heart condition, or 
the existence of any disability associated with a 1st degree 
A-V block noted on EKG, the veteran's claim of entitlement to 
service connection for a heart condition, to include mitral 
valve disease, is not well grounded and must be denied on 
that basis.





ORDER

Service connection for a seizure disorder, claimed secondary 
to a gunshot wound of the chest, is denied.

In the absence of evidence constituting a well-grounded 
claim, service connection for a heart condition, to include 
mitral valve disease, is denied.


REMAND



Initial Evaluation of PTSD

The veteran has claimed entitlement to a rating in excess of 
30 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").

The VA has a duty to assist veterans who have submitted a 
well-grounded claim in the development of facts pertinent to 
their claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this regard, the Board notes that a VA psychiatric 
examination to determine the severity of the veteran's PTSD 
has never been undertaken.  The RO's May 1997 rating decision 
relies instead on an October 1994 Social Security 
Administration (SSA) examination which does not appear to 
have included a review of prior medical/psychiatric treatment 
records, and which was arguably not "contemporaneous" even 
at that time.  Accordingly, the Board must remand the 
veteran's claim so that an adequate VA examination can be 
performed.

Total Rating for Disability Compensation Purposes, based on 
Individual Unemployability (TDIU)

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  However, if there is only one service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one shall be 
ratable at 40 percent or more and there must be sufficient 
additional disability to bring the combined total to 70 
percent or more.  Id.  Nonservice-connected disabilities and 
previous unemployability are to be disregarded for rating 
purposes under this section.  However, "marginal 
employment", such as in a family business or sheltered 
workshop, or for income at or below the U.S. Department of 
Commerce, Bureau of the Census poverty level, shall not be 
considered substantially gainful.  Id.  Age may not be 
considered as a factor in evaluating service connected 
disability and unemployability associated with advancing age 
may not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19.

The veteran is presently service connected for PTSD, which is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 
9411; a gunshot wound of the left chest with pleural cavity 
injury residuals, which is evaluated as 20 percent disabling 
under 38 C.F.R. § 4.73, DC 5321; a fracture or "hole" of 
the anterior left 4th rib (also a residual of the gunshot 
wound), rated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, DC 5297; and residuals of a laparotomy with 
appendectomy, which is evaluated as noncompensably disabling 
under 38 C.F.R. § 4.114, DC 7339.  Accordingly, he does not 
meet the requirements of 38 C.F.R. § 4.16(a) for minimum 
combined ratings.  However, if the veteran's service-
connected disabilities, standing alone, are sufficiently 
severe to prevent him from securing and following a 
substantially gainful occupation, he may still be granted a 
total disability rating on an extra-schedular basis.  See 
38 C.F.R. § 4.16(b).

The Board notes, at the outset, that the record contains no 
opinion by a qualified professional that the veteran is 
unemployable by reason of one or more of his service-
connected disabilities.  The veteran's February 1992 claim 
for TDIU indicates that he worked at about 34 jobs between 
1989 and the time he stopped working in late 1993 or early 
1994.  The veteran's testimony, both at his regional office 
hearing and his hearing before the Board, indicates he 
believes that his employment difficulties are primarily 
related to his seizure disorder, for which service connection 
has been denied, above.  An SSA disability determination, in 
January 1996, links the veteran's employment disability to 
seizure disorder and chronic interstitial keratitis of the 
right eye, neither of which are service connected.  However, 
the veteran has also noted instances in which he had 
difficulty on the job because of intemperate remarks or 
"tantrums," which may be related to his PTSD, and a letter 
from his union local's office manager advises that he was 
difficult to employ or keep employed as a result of 
"outbursts of anger and rage."  Because the veteran's 
application clearly indicates that he has been unable to 
maintain substantially gainful employment, and because 
evidence in the claims file (assumed credible for the purpose 
of evaluating the well-groundedness of the claim, Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)) suggests that this 
inability is due at least in part to PTSD symptoms, the 
veteran's claim is plausible and well-grounded.  See 
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.

As noted above, the Board is unable to evaluate the 
disability resulting from the veteran's PTSD at this time due 
to the lack of an adequate medical examination.  In Harris v. 
Derwinski, 1 Vet. App. 180 (1991), the United States Court of 
Veterans Appeals (Court) held that two issues are 
"inextricably intertwined" when a decision on the one issue 
would have a significant impact on a veteran's claim for the 
second issue.  In order for the Board to reach a final 
decision, both issues, when inextricably linked together, 
must be considered.  The Board believes that the veteran's 
TDIU is inextricably intertwined with the appropriate initial 
evaluation of his PTSD, and that consideration of both claims 
must be deferred pending completion of the VA psychiatric 
examination ordered below.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain any VA medical 
treatment or counseling records related 
to the veteran's PTSD which have been 
prepared subsequent to July 1991, and 
associate them with the claims file.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's psychiatric disability.  
The examiner(s) should attempt to 
distinguish the degree of disability 
attributable to the veteran's service-
connected PTSD as opposed to other 
causes.  The examiner(s) should express 
an opinion, with supporting reasons and 
bases, as to whether any such other 
causes identified are at least as likely 
as not related to the veteran's active 
military service.  The claims folder must 
be made available to the examiner(s) for 
review at all times pertinent the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development and afford due process of the law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit any additional 
evidence for consideration on appeal.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

